DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/14/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Higuchi (20180373027) hereafter Higuchi.
 	Regarding claim Higuchi discloses a head-up display device comprising: a first unit (220) that generates display light (fig. 3); and a second unit (see in fig. 3) that displays a virtual image (par. [0021]-[0025]) by guiding the display light generated by the first unit to a projection target member (fig. 3, par. [0025]), the first unit being attached to the second unit (fig. 3), wherein, the first unit includes: a display that emits the display light (220); a first optical relay (elements 208 and 209 as the claimed “first optical relay”) that guides the display light from the display to the second unit along an imaginary plane (fig. 3); and a first housing (shown in fig. 3) in which the display (220) and the first optical relay (208 and 209) are housed, and the second unit includes: a second optical relay (211) that guides the display light to the projection target member (302) to shift an irradiation position at which the projection target member is irradiated with the display light (220) in an intersection direction intersecting the imaginary plane (fig. 3); and a second housing in which the second optical relay is housed (fig. 3, par. [0021]-[0025]).  	Regarding claim 2, Higuchi discloses the head-up display device according to claim 1, wherein, the second housing has an opening through which the display light from the first unit passes, and the first housing includes: a housing body in which the display and the first optical relay are housed; and a spacer that is formed separately from the housing body, surrounds at least a portion of a circumference of the display light, and is fixed to the second housing to surround at least a portion of a circumference of the opening in the second housing (fig. 3 and 4, par. [0021]-[0025]).  	Regarding claim 3, Higuchi discloses the head-up display device according to claim 1, wherein, the display comprises a projector, the first unit includes a transmissive screen that receives the display light that has passed through the first optical relay and forms an image, the projector includes: a light source unit; and a reflective display element that receives light from the light source unit and emits the display light, the first optical relay includes a plurality of reflectors disposed along the imaginary plane and guides the display light to the second unit by reflecting the display light from the projector, and the second optical relay includes a plurality of reflectors disposed at different positions in the intersection direction and guides the display light to the projection target member by reflecting the display light (fig. 3 and 4, par. [0021]-[0025]). 	Regarding claim 4, Higuchi discloses the head-up display device according to claim 2, wherein, the display comprises a projector, the first unit includes a transmissive screen that receives the display light that has passed through the first optical relay and forms an image, the projector includes: a light source unit; and a reflective display element that receives light from the light source unit and emits the display light, the first optical relay includes a plurality of reflectors disposed along the imaginary plane and guides the display light to the second unit by reflecting the display light from the projector, and the second optical relay includes a plurality of reflectors disposed at different positions in the intersection direction and guides the display light to the projection target member by reflecting the display light (fig. 3 and 4, par. [0021]-[0025]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES JONES whose telephone number is (571)270-1278. The examiner can normally be reached 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571) 272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C. JONES/Primary Examiner, Art Unit 2872